Case 18-16584-abl   Doc 10-1   Entered 11/05/18 10:06:12   Page 1 of 6




                    EXHIBIT 1




                    EXHIBIT 1
Case 18-16584-abl   Doc 10-1   Entered 11/05/18 10:06:12   Page 2 of 6
Case 18-16584-abl   Doc 10-1   Entered 11/05/18 10:06:12   Page 3 of 6
Case 18-16584-abl   Doc 10-1   Entered 11/05/18 10:06:12   Page 4 of 6
Case 18-16584-abl   Doc 10-1   Entered 11/05/18 10:06:12   Page 5 of 6
Case 18-16584-abl   Doc 10-1   Entered 11/05/18 10:06:12   Page 6 of 6
